Order entered February 17, 2017




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-16-01286-CV

                     THE SAMUEL Y. DORFMAN, JR. ESTATE,
                 THROUGH ITS INDEPENDENT EXECUTOR, Appellant

                                                V.

          PROACTIVE INVENTORY, INC., ALISON WOOD SOLOMON, AND
                     MARION HAGGAR BRYAN, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-05821

                                            ORDER
       Before the Court in this accelerated appeal is appellees’ February 15, 2017 motion to

extend time to file appellees’ brief and the deadlines for the parties’ respective reply briefs. We

GRANT the motion to the extent that appellees’ brief shall be filed by March 20, 2017.

Appellant may file a reply brief within twenty days of the date appellees file their brief. TEX. R.

APP. P. 38.3 and 38.6(c).


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE